Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of M.O. and J.A.O., Jr.,               Appeal from the 71st District Court of
 Children                                               Harrison County, Texas (Tr. Ct. No. 11-
                                                        0340). Memorandum Opinion delivered by
 No. 06-19-00004-CV                                     Justice Burgess, Chief Justice Morriss and
                                                        Justice Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JUNE 19, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk